DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group 1 and Claims 1 – 10 in the reply filed on 10/26/2022 is acknowledged.

Claim Objections
Claims 7 - 10 are objected to because of the following informalities:
Claim 7, lines 1 – 2, the limitations “A contactor comprising the relay switch control of claim 1, wherein the contactor is configured to be selectively interchangeable with:” should be change to -- The relay switch control of claim 1, wherein the relay control switch is part of a contactor and the contactor is configured to be selectively interchangeable with: --.

Claim 8, lines 1 – 2, the limitations “A contactor comprising the relay switch control of claim 1, and a cover or door movable” should be change to -- The relay switch control of claim 1, wherein the relay control switch is part of a contactor and the contactor to comprise a cover or door movable --.

Claim 9, lines 1 – 2, the limitations “A contactor comprising the relay switch control of claim 1, and a cover or door movable” should be change to -- The relay switch control of claim 1, wherein the relay control switch is part of a contactor and the contactor to comprise a cover or door movable --.
Claim 10, lines 1 – 2, the limitations “A multi-voltage contactor comprising the relay switch control of claim 1, wherein the multi-voltage contactor is configured” should be change to -- The relay switch control of claim 1, wherein the relay control switch is part of a multi-voltage contactor and the multi-voltage contactor is configured--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, The limitation “120/208/240/250VAC terminal” is not understood by the examiner. The examiner is not sure if an “120/208/240/250VAC terminal” can receive all four voltages at the same time. Or is said terminal receiving each voltage separately at different times? Or is said terminal receiving only one of the four voltages. 
Claims 2 – 11 depend on claim 1. Therefore, the claims are also rejected. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 4 and 6 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (US 10,840,735) in view of Helt (US 2013/0107401).
As to claim 1, Cooper et al	figure 12 teaches a relay switch control (Figure 12) configured for connection with one or more components and one or more line voltage sources (12 ; 66, 67), the relay switch control comprising:
a processor (Processor Circuit 33b of figure 9 inside Load Control 25b);
a relay operable (Transfer Switch 47 ; column 16, lines 35 – 40... one of ordinary skill will know that in practice prior art transfer switch 15a will be be much more relays and multiple sets of contacts)  by the processor to electrically connect or disconnect the one or more line voltage sources; and
a control circuit (Load Control 25b) configured to be coupled for communication with and/or to transmit control signals to the processor, the control circuit including a common terminal, a first VAC terminal (71b), and a second VAC terminal (output of Power Grid 12);
whereby the relay switch control is configured to be selectively operable with a first VAC input (71b) and with a second VAC input (output of Power Grid 12)
Cooper et al fails to explicitly show/teach that the first VAC terminal is a 24VAC terminal, the first input is a 24VAC input, the second VAC terminal is 120/208/240/250VAC terminal, and the second VAC input is a 120/208/240/250VAC input. 
However, Helt teaches first VAC terminal is a 24VAC terminal, the first input is a 24VAC input, the second VAC terminal is 120/208/240/250VAC terminal, and the second VAC input is a 120/208/240/250VAC input (paragraph [0048]... indoor air conditioning unit 102 calls for cooling, the transformer 312 may convert relatively high line voltage (e.g., 120 or 240 VAC) at the power lines 310 to a low control voltage (e.g., 12 or 24VAC). This low control voltage may be applied to energize a switching element 314 such as a relay coil, thereby allowing power to flow to the motor 304 to activate the compressor 306. To deactivate the compressor 306 (e.g., if cooling is no longer necessary or for safety purposes such as overheating), the switching element 314 may be shifted to an open position to de-energize the relay coil, thereby restricting the flow of power to the motor 304. The switching element 314 may comprise any suitable circuitry for permitting and restricting the flow of power to the motor 304. Without limitation, such circuitry may include one or more electromagnetic elements (e.g., relays, contacts, coils, etc.), bidirectional switching devices, and/or semiconductor-controlled devices such as thyristors, e.g., silicon-controlled rectifiers (SCRs), triode AC switches (TRIACs), etc.)).
It would have been an obvious matter of design choice for the first input to be a 24VAC input, the second VAC terminal is 120/208/240/250VAC terminal, and the second VAC input is a 120/208/240/250VAC input, since applicant has not disclosed that the first input being a 24VAC input, the second VAC terminal being 120/208/240/250VAC terminal, and the second VAC input is a 120/208/240/250VAC input solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well 
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the first input being a 24VAC input, the second VAC terminal being 120/208/240/250VAC terminal, and the second VAC input is a 120/208/240/250VAC input since it was known in the art that appliances incorporate relay circuits operate that operate on 24VAC, 120VAC, and/or 240VAC supplied power. 

As to claim 2, modified Cooper et al figure 12 teaches the relay switch control of, wherein the relay switch control is configured to be selectively operable with:
a 24VAC coil when wires of the 24VAC coil are connected to the 24VAC terminal and the common terminal; and
a line voltage coil when wires of the line voltage coil are connected to the 120/208/240/250V AC terminal and the common terminal.
(Helt paragraph [0052]...the power controller 302 may control operation of the compressor 306 based on control voltages used to energize one or more switching elements 314 such as relay coils that control the supply of power to the motor 304. In one aspect, the compressor 106 may be deactivated by de-energizing a corresponding relay coil 314 in response to detecting a control voltage falling below a predetermined threshold. For example, in situations where it may be unsuitable to operate the compressor 306 at a voltage below 170 volts, the power controller 302 may deactivate the motor 304 in response to detecting a control voltage falling below 19 or 17 volts (control voltages between 17 and 19 volts are approximately equivalent to about 170 volts of line voltage). In other aspects, the motor 304 may be deactivated in response to detecting a variation that causes control voltage to drop by a predetermined percentage. For example, dropout voltages for a 24-volt relay coil comprise 25-60% of rated voltage or 6 to 15 volts).

As to claim 3, Cooper et al figure 12 teaches the relay switch control, wherein the control circuit (Load Control 25b) includes a fuse coupled with and/or in the 24VAC terminal that is configured to protect against miswiring (column 73, lines 35 – 50... the backup power source outputs much less power than the utility service provides (hence the need to protect against overloads), the portion of the contactor and buss bar used for the backup power can be sized accordingly, thus giving additional savings. If the backup power input to the transfer switches are to be protected by fuses or a breaker (not shown for 100a) this can be easily incorporated in the single enclosure whereas for two separate transfer switches the single backup power breaker complicates installation, requiring an additional enclosure for the breaker or wiring one transfer switch to the load side of the fuses or breaker located in the other transfer switch).

As to claim 4, Cooper et al figure 12 teaches the relay switch control, wherein the processor (Processor Circuit 33b of figure 9 inside Load Control 25b) is configured to be operable for determining input voltage and adjusting brownout threshold (column 74, lines 50 – 65... he load control processor (or chargers) may communicate with the utility or other sources to receive updated or real time rates and other information such as high grid loading and brownout potential and adjust charging in response thereto. With other utility arrangements the automatic charging control may interact via one or more communications links with power brokers who sell power to the customer, which power is then delivered via the local utility's power distribution system to the customer. In this manner the customer may manually or automatically (via internet connected computer) shop for the best power rates and times both from the local utility and from providers outside of the local utility. If the customer needs to have one or more vehicle charged quickly the automatic charging may supersede or be given a higher priority than other power uses. The use of an internet connection to obtain updated power rates vs. time will help to achieve low cost charging).

As to claim 6, Cooper et al figure 12 teaches the relay switch control, further comprising an AC/DC power supply (DC-AC Inverter 67) configured to be operable with inputs ranging from 98VAC to 276VAC inputs. (column 51, lines35 – 50... (155) FIG. 15 shows an embodiment of the invention where high voltage and high current (e.g. a 240 VAC 50 amp supply) from the transfer switch is coupled to the load 18 via a relay with a 24 VAC control (coil). In addition, a class 2 (dry environment) or class 3 (wet environment) 240 volt to 24 volt transformer 81 is utilized to provide low voltage for the 80L section. It is desired that 81 be connected to the 240 volt power physically close to 80H in order that the 24 volt output may be used by microprocessor 37 (via 78) to monitor the 240 volt power from the transfer switch).

As to claim 7, modified Cooper et al figure 12 teaches a contactor comprising the relay switch control of claim 1, wherein the contactor is configured to be selectively interchangeable with:
an AC contactor operable on 24VAC ( column 16, lines 35 – 40... one of ordinary skill will know that in practice prior art transfer switch 15a will be much more relays and multiple sets of contacts);
a refrigeration contactor (column 16, lines 35 – 40...load 19 labeled lights is intended to represent high priority loads which are desired to always be connected to the power source including for example security lights, high priority lights, food storage appliances such as freezers and refrigerators)  having 120VAC, 208VAC, 240VAC, or 250VAC coils; and a non-compressor contactor (column 16, lines 35 – 40... one of ordinary skill will know that in practice prior art transfer switch 15a will be much more relays and multiple sets of contacts) having 24VAC, 120VAC, 208VAC, 240VAC, or 250VAC coils.

As to claim 8, modified Cooper et al figure 12 teaches a contactor comprising the relay switch control and a cover or door (column 16, lines 35 – 40... Practical devices called transfer switches incorporate both 15a and 14, and sometimes 15b and/or 15c in a single metal enclosure)   movable relative to the 24VAC terminal and the 120/208/240/250VAC terminal, such that only one of the 24VAC terminal or the 120/208/240/250VAC terminal is available for connection at a given time.

As to claim 9, modified Cooper et al figure 12 teaches a contactor comprising the relay switch control of claim 1 and a cover or door (column 16, lines 35 – 40... Practical devices called transfer switches incorporate both 15a and 14, and sometimes 15b and/or 15c in a single metal enclosure) movable relative to the 24VAC terminal and the 120/208/240/250VAC terminal between at least:
a first position in which the 24VAC terminal is exposed and available for connection, and the cover or door is disposed over the 120/208/240/250VAC terminal and inhibits connection to the 120/208/240/250V AC terminal; and
a second position m which the 120/208/240/250VAC terminal is exposed and available for connection, and the cover or door is disposed over the 24VAC terminal and inhibits connection to the 24VAC terminal operable (Transfer Switch 47 ; column 16, lines 35 – 40... one of ordinary skill will know that in practice prior art transfer switch 15a will be be much more relays and multiple sets of contacts) .



As to claim 10, modified Cooper et al figure 12 teaches multi-voltage contactor comprising the relay switch control (Figure 12), wherein the multi-voltage contactor (Transfer Switch 47 ; column 16, lines 35 – 40... one of ordinary skill will know that in practice prior art transfer switch 15a will be be much more relays and multiple sets of contacts)  is configured to accept activation inputs ranging from 98VAC ta 276VAC inputs and/or wherein the multi-voltage contactor is configured to accept 120, 208, 240, 250, and 24V AC inputs and to switch loads (Load Switch 22b, Load Switch 22c) of the same or different voltage.

As to claim 11, modified Cooper et al figure 12 teaches the relay switch control, wherein the relay switch control is configured for connection with one or more components of an HVAC system or other compression based cooling system (column 5, lines 10 – 30... An air conditioner will require a large starting current for a few or many seconds depending on the head pressure of the compressor pump and mass of the armature of the compressor motor and the moving components of the compressor pump).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128